DETAILED ACTION
This office action is a response to the amendment and arguments filed on July 5, 2022.
Claims 1-30 are pending.
Claims 1-30 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 6, 12, 16, 23, 26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Holfeld et al. U.S. Patent Application Publication 2019/0327760, hereinafter Holfeld, in view of Phuyal et al. U.S. Patent Application Publication 2018/0242389, hereinafter Phuyal.

Regarding Claim 1, Holfeld discloses a method for wireless communication (Abstract; Figure 1, 8-12, 21, 22, 24, 25; Paragraph [0137-0145]), comprising: 
receiving, from a network device, a semi-persistent scheduling configuration associated with a  single radio network temporary identifier (Figure 22; Paragraph [0133-0135] Nested SPS-Config message as it may be provided by a radio resource control (RRC) which allows for several switch options using only a single C-RNTI. A nested SPS configuration is provided which enables and activates multiple SPS schemes at once without opening several different RRC connections. The several SPS intervals or SPS configuration modes may relate to the same RNTI),
the semi-persistent scheduling configuration including a plurality of downlink resources within multiple time intervals and a plurality of uplink resources within the multiple time intervals (Figure 8-12, 21 and 22; Paragraph [0103 and 0129-0135] The switch among the SPS modes may be message-triggered or automatic. FIG. 22 shows the nested SPS configuration in accordance with an embodiment showing a SPS-ConfigDL section including a first SPS mode 1 with a SPS interval X and additional nested SPS modes 11 and 12 with different or the same SPS intervals. FIG. 22 also shows the SPS-ConfigUL section for a nested SPS-Config message defining the different SPS modes for the uplink in a similar way as for the downlink. The configuration message may be indicative of more than one SPS interval or SPS configuration modes determined, inter alias, with respect to SPS interval length. The several SPS intervals or SPS configuration modes may relate to the same RNTI.),
each time interval of the multiple time intervals comprising multiple slots with different resource allocations (Figure 4, 8-12, 21 and 22; Paragraph [0076-0086 and 0129-0133] Varying intervals including slots and symbols and different allocations including sTTI for low latency users); 
receiving a plurality of downlink transmissions from the network device via the plurality of downlink resources (Figure 1 and 2; Paragraph [0004, 0076-0081, 0104, 0122, 0171, 0252-0253] Various downlink transmissions between base station and user equipment); 
and transmitting a plurality of uplink transmissions to the network device via the plurality of uplink resources (Figure 1 and 2; Paragraph [0004, 0076-0081, 0104, 0122, 0122, 0171, 0252-0253] Various uplink transmissions between base station and user equipment).
Holfeld readily discloses semi-persistent scheduling configurations determined by a base station for a user equipment including a plurality of downlink and uplink resources in various embodiments within multiple intervals including multiple slots with different resource allocations but may not explicitly disclose determination and reception of a specific semi-persistent scheduling configuration that includes both a plurality of downlink resources within multiple time intervals and a plurality of uplink resources within the multiple time intervals.
However, the above mentioned limitation is known in the art as evidenced by Phuyal. Phuyal, in the same field of endeavor, more specifically teaches determination and reception of a specific semi-persistent scheduling configuration that includes both a plurality of downlink resources within multiple time intervals and a plurality of uplink resources within the multiple time intervals (Figure 1-5, 8 and 9; Paragraph [0065-0072 and 0119] An SPS interval is configured in terms of short subframes for both uplink and downlink by Radio Resource Control (RRC) signaling. Here, an eNodeB is configured to set the SPS using semiPersistSchIntervalDL and semiPersistSchedIntervalUL fields in the SPS configuration information element. An SPS interval is configured in terms of legacy and short subframes for both uplink and downlink by Radio Resource Control (RRC) signaling using SPS-ConfigDL and SPS-ConfigUL Information Elements in the SPS configuration information element. The eNodeB generates an SPS configuration information element at block 806 that includes the short subframe uplink intervals, the short subframe downlink intervals, and/or legacy subframe uplink/downlink intervals. The configuration includes an SPS-ConfigDL element that includes the determined downlink intervals and/or an SPS-ConfigUL element that includes the determined uplink intervals. The SPS-ConfigUL can also include an implicit release time for allowing a UE to end or disable SPS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld with the teachings of Phuyal. Phuyal provides a solution for reducing radio access network (RAN) latency and provides performance improvement to reduce transmission Time Interval (TTI) (Phuyal Abstract; Paragraph [0002-0006 and 0022-0027]). 

Regarding Claim 5, Holfeld in view of Phuyal disclose the method of Claim 1. Holfeld in view of Phuyal further disclose wherein the semi-persistent scheduling configuration further includes a number of configured time periods during which the semi-persistent scheduling configuration applies (Holfeld Paragraph [0131-0133] An automatic switching between SPS configurations may be provided; A user or receiver may be configured, using a modified SPS configuration message, so as to include a plurality of SPS configurations, indicated in FIG. 21 as SPS mode 1 to SPS mode 3 each defining a specific SPS interval X, Y or Z of the same or of different lengths, either in terms of subframes or in terms of TTIs; Phuyal Paragraph [0002, 0025, 0028 and 0036]).

Regarding Claim 6, Holfeld in view of Phuyal disclose the method of Claim 5. Holfeld in view of Phuyal further disclose wherein a duration of each configured time period is a product of a number of time intervals and a number of slots per time interval (Holfeld Figure 4 and 5; Paragraph [0076-0086 and 0129-0133]; Phuyal Paragraph [0099-0105]).

Regarding Claim 12, Holfeld discloses a method for wireless communication (Abstract; Figure 1, 3, 12, 21, 22, 24, 25; Paragraph [0137-0145]), comprising: 
determining a semi-persistent scheduling configuration for a user equipment (UE) associated with a single radio network temporary identifier (Figure 22; Paragraph [0133-0135] Nested SPS-Config message as it may be provided by a radio resource control (RRC) which allows for several switch options using only a single C-RNTI. A nested SPS configuration is provided which enables and activates multiple SPS schemes at once without opening several different RRC connections. The several SPS intervals or SPS configuration modes may relate to the same RNTI), 
the semi-persistent scheduling configuration including a plurality of downlink resources within multiple time intervals and a plurality of uplink resources within the multiple time intervals (Figure 8-12, 21 and 22; Paragraph [0103 and 0129-0135] The switch among the SPS modes may be message-triggered or automatic. FIG. 22 shows the nested SPS configuration in accordance with an embodiment showing a SPS-ConfigDL section including a first SPS mode 1 with a SPS interval X and additional nested SPS modes 11 and 12 with different or the same SPS intervals. FIG. 22 also shows the SPS-ConfigUL section for a nested SPS-Config message defining the different SPS modes for the uplink in a similar way as for the downlink. The configuration message may be indicative of more than one SPS interval or SPS configuration modes determined, inter alias, with respect to SPS interval length. The several SPS intervals or SPS configuration modes may relate to the same RNTI.),
each time interval of the multiple time intervals comprising multiple slots with different resource allocations (Figure 4, 8-12, 21 and 22; Paragraph [0076-0086 and 0129-0133] Varying intervals including slots and symbols and different allocations including sTTI for low latency users); 
transmitting the semi-persistent scheduling configuration to the UE (Figure 1, 2, 12, 21, 22, 24 and 25; Paragraph [0057, 0068, 0133-0135, 0221] Various downlink signaling of SPS configuration by network device); 
transmitting a plurality of downlink transmissions to the UE via the plurality of downlink resources (Figure 1 and 2; Paragraph [0004, 0076-0081, 0104, 0122, 0171, 0252-0253] Various downlink transmissions between base station and user equipment); 
and receiving a plurality of uplink transmissions from the UE via the plurality of uplink resources (Figure 1 and 2; Paragraph [0004, 0076-0081, 0104, 0122, 0122, 0171, 0252-0253] Various uplink transmissions between base station and user equipment).
Holfeld readily discloses semi-persistent scheduling configurations determined by a base station for a user equipment including a plurality of downlink and uplink resources in various embodiments within multiple intervals including multiple slots with different resource allocations but may not explicitly disclose determination and reception of a specific semi-persistent scheduling configuration that includes both a plurality of downlink resources within multiple time intervals and a plurality of uplink resources within the multiple time intervals.
However, the above mentioned limitation is known in the art as evidenced by Phuyal. Phuyal, in the same field of endeavor, more specifically teaches determination and reception of a specific semi-persistent scheduling configuration that includes both a plurality of downlink resources within multiple time intervals and a plurality of uplink resources within the multiple time intervals (Figure 1-5, 8 and 9; Paragraph [0065-0072 and 0119] An SPS interval is configured in terms of short subframes for both uplink and downlink by Radio Resource Control (RRC) signaling. Here, an eNodeB is configured to set the SPS using semiPersistSchIntervalDL and semiPersistSchedIntervalUL fields in the SPS configuration information element. An SPS interval is configured in terms of legacy and short subframes for both uplink and downlink by Radio Resource Control (RRC) signaling using SPS-ConfigDL and SPS-ConfigUL Information Elements in the SPS configuration information element. The eNodeB generates an SPS configuration information element at block 806 that includes the short subframe uplink intervals, the short subframe downlink intervals, and/or legacy subframe uplink/downlink intervals. The configuration includes an SPS-ConfigDL element that includes the determined downlink intervals and/or an SPS-ConfigUL element that includes the determined uplink intervals. The SPS-ConfigUL can also include an implicit release time for allowing a UE to end or disable SPS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld with the teachings of Phuyal. Phuyal provides a solution for reducing radio access network (RAN) latency and provides performance improvement to reduce transmission Time Interval (TTI) (Phuyal Abstract; Paragraph [0002-0006 and 0022-0027]). 

Regarding Claim 16, Holfeld in view of Phuyal disclose the method of Claim 12. Holfeld in view of Phuyal further disclose wherein the semi-persistent scheduling configuration further includes a number of configured time periods during which the semi-persistent scheduling configuration applies (Holfeld Paragraph [0131-0133] An automatic switching between SPS configurations may be provided; A user or receiver may be configured, using a modified SPS configuration message, so as to include a plurality of SPS configurations, indicated in FIG. 21 as SPS mode 1 to SPS mode 3 each defining a specific SPS interval X, Y or Z of the same or of different lengths, either in terms of subframes or in terms of TTIs; Phuyal Paragraph [0002, 0025, 0028 and 0036]).

Regarding Claim 17, Holfeld in view of Phuyal disclose the method of Claim 16. Holfeld in view of Phuyal further disclose wherein a duration of each configured time period is a product of a number of time intervals and a number of slots per time interval (Holfeld Figure 4 and 5; Paragraph [0076-0086 and 0129-0133]; Phuyal Paragraph [0099-0105]).

Regarding Claim 23, Holfeld discloses an apparatus for wireless communication, comprising: a processor, memory coupled with the processor (Abstract; Figure 1, 3, 12, 21, 22, 24, 25; Paragraph [0137-0145]); and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receive, from a network device, a semi-persistent scheduling configuration associated with a single radio network temporary identifier (Figure 22; Paragraph [0133-0135] Nested SPS-Config message as it may be provided by a radio resource control (RRC) which allows for several switch options using only a single C-RNTI. A nested SPS configuration is provided which enables and activates multiple SPS schemes at once without opening several different RRC connections. The several SPS intervals or SPS configuration modes may relate to the same RNTI),
the semi-persistent configuration including a plurality of downlink resources within multiple time intervals and a plurality of uplink resources within the multiple time intervals ((Figure 8-12, 21 and 22; Paragraph [0103 and 0129-0135] The switch among the SPS modes may be message-triggered or automatic. FIG. 22 shows the nested SPS configuration in accordance with an embodiment showing a SPS-ConfigDL section including a first SPS mode 1 with a SPS interval X and additional nested SPS modes 11 and 12 with different or the same SPS intervals. FIG. 22 also shows the SPS-ConfigUL section for a nested SPS-Config message defining the different SPS modes for the uplink in a similar way as for the downlink. The configuration message may be indicative of more than one SPS interval or SPS configuration modes determined, inter alias, with respect to SPS interval length. The several SPS intervals or SPS configuration modes may relate to the same RNTI.)), 
each time interval of the multiple time intervals comprising multiple slots with different resource allocations (Figure 4, 8-12, 21 and 22; Paragraph [0076-0086 and 0129-0133] Varying intervals including slots and symbols and different allocations including sTTI for low latency users); 
receive a plurality of downlink transmissions from the network device via the plurality of downlink resources (Figure 1 and 2; Paragraph [0004, 0076-0081, 0104, 0122, 0171, 0252-0253] Various downlink transmissions between base station and user equipment); 
and transmit a plurality of uplink transmissions to the network device via the plurality of uplink resources (Figure 1 and 2; Paragraph [0004, 0076-0081, 0104, 0122, 0122, 0171, 0252-0253] Various uplink transmissions between base station and user equipment).
Holfeld readily discloses semi-persistent scheduling configurations determined by a base station for a user equipment including a plurality of downlink and uplink resources in various embodiments within multiple intervals including multiple slots with different resource allocations but may not explicitly disclose determination and reception of a specific semi-persistent scheduling configuration that includes both a plurality of downlink resources within multiple time intervals and a plurality of uplink resources within the multiple time intervals.
However, the above mentioned limitation is known in the art as evidenced by Phuyal. Phuyal, in the same field of endeavor, more specifically teaches determination and reception of a specific semi-persistent scheduling configuration that includes both a plurality of downlink resources within multiple time intervals and a plurality of uplink resources within the multiple time intervals (Figure 1-5, 8 and 9; Paragraph [0065-0072 and 0119] An SPS interval is configured in terms of short subframes for both uplink and downlink by Radio Resource Control (RRC) signaling. Here, an eNodeB is configured to set the SPS using semiPersistSchIntervalDL and semiPersistSchedIntervalUL fields in the SPS configuration information element. An SPS interval is configured in terms of legacy and short subframes for both uplink and downlink by Radio Resource Control (RRC) signaling using SPS-ConfigDL and SPS-ConfigUL Information Elements in the SPS configuration information element. The eNodeB generates an SPS configuration information element at block 806 that includes the short subframe uplink intervals, the short subframe downlink intervals, and/or legacy subframe uplink/downlink intervals. The configuration includes an SPS-ConfigDL element that includes the determined downlink intervals and/or an SPS-ConfigUL element that includes the determined uplink intervals. The SPS-ConfigUL can also include an implicit release time for allowing a UE to end or disable SPS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld with the teachings of Phuyal. Phuyal provides a solution for reducing radio access network (RAN) latency and provides performance improvement to reduce transmission Time Interval (TTI) (Phuyal Abstract; Paragraph [0002-0006 and 0022-0027]). 

Regarding Claim 26, Holfeld in view of Phuyal disclose the apparatus of Claim 23. Holfeld in view of Phuyal further disclose wherein the semi-persistent scheduling configuration further includes a number of configured time periods during which the semi-persistent scheduling configuration applies (Holfeld Paragraph [0131-0133] An automatic switching between SPS configurations may be provided; A user or receiver may be configured, using a modified SPS configuration message, so as to include a plurality of SPS configurations, indicated in FIG. 21 as SPS mode 1 to SPS mode 3 each defining a specific SPS interval X, Y or Z of the same or of different lengths, either in terms of subframes or in terms of TTIs; Phuyal Paragraph [0002, 0025, 0028 and 0036]).

Regarding Claim 28, Holfeld discloses an apparatus for wireless communication, comprising: a processor, memory coupled with the processor (Abstract; Figure 1, 3, 12, 21, 22, 24, 25; Paragraph [0137-0145]); and instructions stored in the memory and executable by the processor to cause the apparatus to: 
determine a semi-persistent scheduling configuration for a user equipment (UE) associated with a single radio network temporary identifier (Figure 22; Paragraph [0133-0135] Nested SPS-Config message as it may be provided by a radio resource control (RRC) which allows for several switch options using only a single C-RNTI. A nested SPS configuration is provided which enables and activates multiple SPS schemes at once without opening several different RRC connections. The several SPS intervals or SPS configuration modes may relate to the same RNTI), 
the semi-persistent scheduling configuration including a plurality of downlink resources within multiple time intervals and a plurality of uplink resources within the multiple time intervals (Figure 8-12, 21 and 22; Paragraph [0103 and 0129-0135] The switch among the SPS modes may be message-triggered or automatic. FIG. 22 shows the nested SPS configuration in accordance with an embodiment showing a SPS-ConfigDL section including a first SPS mode 1 with a SPS interval X and additional nested SPS modes 11 and 12 with different or the same SPS intervals. FIG. 22 also shows the SPS-ConfigUL section for a nested SPS-Config message defining the different SPS modes for the uplink in a similar way as for the downlink. The configuration message may be indicative of more than one SPS interval or SPS configuration modes determined, inter alias, with respect to SPS interval length. The several SPS intervals or SPS configuration modes may relate to the same RNTI.), 
each time interval of the multiple time intervals comprising multiple slots with different resource allocations (Figure 4, 8-12, 21 and 22; Paragraph [0076-0086 and 0129-0133] Varying intervals including slots and symbols and different allocations including sTTI for low latency users);
transmit the semi-persistent scheduling configuration to the UE (Figure 1, 2, 12, 21, 22, 24 and 25; Paragraph [0057, 0068, 0133-0135, 0221] Various downlink signaling of SPS configuration by network device); 
transmit a plurality of downlink transmissions to the UE via the plurality of downlink resources (Figure 1 and 2; Paragraph [0004, 0076-0081, 0104, 0122, 0171, 0252-0253] Various downlink transmissions between base station and user equipment); 
and receive a plurality of uplink transmissions from the UE via the plurality of uplink resources (Figure 1 and 2; Paragraph [0004, 0076-0081, 0104, 0122, 0122, 0171, 0252-0253] Various uplink transmissions between base station and user equipment).
Holfeld readily discloses semi-persistent scheduling configurations determined by a base station for a user equipment including a plurality of downlink and uplink resources in various embodiments within multiple intervals including multiple slots with different resource allocations but may not explicitly disclose determination and reception of a specific semi-persistent scheduling configuration that includes both a plurality of downlink resources within multiple time intervals and a plurality of uplink resources within the multiple time intervals.
However, the above mentioned limitation is known in the art as evidenced by Phuyal. Phuyal, in the same field of endeavor, more specifically teaches determination and reception of a specific semi-persistent scheduling configuration that includes both a plurality of downlink resources within multiple time intervals and a plurality of uplink resources within the multiple time intervals (Figure 1-5, 8 and 9; Paragraph [0065-0072 and 0119] An SPS interval is configured in terms of short subframes for both uplink and downlink by Radio Resource Control (RRC) signaling. Here, an eNodeB is configured to set the SPS using semiPersistSchIntervalDL and semiPersistSchedIntervalUL fields in the SPS configuration information element. An SPS interval is configured in terms of legacy and short subframes for both uplink and downlink by Radio Resource Control (RRC) signaling using SPS-ConfigDL and SPS-ConfigUL Information Elements in the SPS configuration information element. The eNodeB generates an SPS configuration information element at block 806 that includes the short subframe uplink intervals, the short subframe downlink intervals, and/or legacy subframe uplink/downlink intervals. The configuration includes an SPS-ConfigDL element that includes the determined downlink intervals and/or an SPS-ConfigUL element that includes the determined uplink intervals. The SPS-ConfigUL can also include an implicit release time for allowing a UE to end or disable SPS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld with the teachings of Phuyal. Phuyal provides a solution for reducing radio access network (RAN) latency and provides performance improvement to reduce transmission Time Interval (TTI) (Phuyal Abstract; Paragraph [0002-0006 and 0022-0027]). 

Regarding Claim 30, Holfeld in view of Phuyal disclose the apparatus of Claim 28. Holfeld in view of Phuyal further disclose wherein the semi-persistent scheduling configuration further includes a number of configured time periods during which the semi-persistent scheduling configuration applies (Holfeld Paragraph [0131-0133] An automatic switching between SPS configurations may be provided; A user or receiver may be configured, using a modified SPS configuration message, so as to include a plurality of SPS configurations, indicated in FIG. 21 as SPS mode 1 to SPS mode 3 each defining a specific SPS interval X, Y or Z of the same or of different lengths, either in terms of subframes or in terms of TTIs; Phuyal Paragraph [0002, 0025, 0028 and 0036]).

Claims 2, 3, 13, 14, 24, 25 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Holfeld in view of Phuyal as applied to claim 1 above, and further in view of Ishii EP 2 296 422, cited in the IDS, hereinafter Ishii.

Regarding Claim 2, Holfeld in view of Phuyal disclose the method of Claim 1. Holfeld in view of Phuyal fail to disclose wherein the semi-persistent scheduling configuration further includes an ON-OFF duty cycle that spans a plurality of the multiple time intervals, an ON portion of the ON-OFF duty cycle comprising one or more uplink resources of the plurality of uplink resources, one or more downlink resources of the plurality of downlink resources, or combinations thereof.
However, Ishii teaches wherein the semi-persistent scheduling configuration further includes an ON-OFF duty cycle that spans a plurality of the multiple time intervals, an ON portion of the ON-OFF duty cycle comprising one or more uplink resources of the plurality of uplink resources, one or more downlink resources of the plurality of downlink resources, or combinations thereof (Paragraph [0083-0085 and 0119-0125] Here, if the ON duration has 2 ms in length (two subframes), semi persistent subframes #0 and #1 would be the ON duration to minimize the resource consumption amount in the semi persistent subframes within the ON duration. In this case, the DRX ON duration setup unit 204 sets the semi persistent subframes #0 and #1 as the DRX ON duration of the user equipment 100. For the semi persistent subframes assigned as the DRX ON duration for a certain user equipment 100, downlink data is transmitted in downlink radio resources assigned to the certain user equipment in accordance with the semi persistent scheduling, which may increase the resource consumption amount. Thus, in the case where the DRX ON duration is set for the user equipments 100 within a cell sequentially to minimize the resource consumption amount of the semi persistent subframes within the ON duration, the DRX ON duration would be set to make the respective resource consumption amounts of the semi persistent subframes even; The DRX ON duration setup unit 204 may set the DRX ON duration based on amounts of resources consumed for uplinks and downlinks. In this case, the RB consumption amount calculation unit 202 may calculate the amounts of resources consumed for uplinks and downlinks. Alternatively, the DRX ON duration setup unit 204 may set the DRX ON duration based on the number of user equipments in the DRX ON duration for each subframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld in view of Phuyal with the teachings of Ishii. Ishii discloses techniques for reducing interference and battery consumption. Further the processing load of the base station in specific timing, duplication of intermittent reception in the receiving area, gap period and collision by resending can be reduced (Ishii Abstract; Paragraph [0020-0028, 0034 and 0083]).

Regarding Claim 3, Holfeld in view of Phuyal and Ishii disclose the method of Claim 2. Holfeld in view of Phuyal and Ishii further disclose wherein the ON portion of the ON-OFF duty cycle spans a first set of slots, and wherein an OFF portion of the ON-OFF duty cycle spans a second set of slots corresponding to a remaining number of slots of the multiple time intervals that are outside of the first set of slots (Ishii Paragraph [0083-0085 and 0117-0125] The resource consumption amount for each subframe at a predefined cycle is calculated; In mobile communication systems, the DRX control (discontinuous reception control) is conducted for battery saving of the user equipment 100. In the case where there is no data to be communicated or the case where the data to be communicated can be transmitted in only resources assigned in accordance with the semi persistent scheduling, the DRX control is enabled. In the DRX control, communications are made between the base station apparatus 200 and the user equipment 100 through division into a reception duration (ON duration or reception duration in the DRX) for enabling a signal to be received from the base station apparatus 200 and a non-reception duration (OFF duration or non-reception duration in the DRX) for disabling a signal to be received from the base station apparatus 200. The user equipment 100 does not have to transmit uplink signals or receive downlink signals in the OFF duration, which can reduce power consumption).


Regarding Claim 13, Holfeld in view of Phuyal disclose the method of Claim 12. Holfeld in view of Phuyal fail to disclose wherein the semi-persistent scheduling configuration further includes an ON-OFF duty cycle that spans a plurality of the multiple time intervals, an ON portion of the ON-OFF duty cycle comprising one or more uplink resources of the plurality of uplink resources, one or more downlink resources of the plurality of downlink resources, or combinations thereof.
However, Ishii teaches wherein the semi-persistent scheduling configuration further includes an ON-OFF duty cycle that spans a plurality of the multiple time intervals, an ON portion of the ON-OFF duty cycle comprising one or more uplink resources of the plurality of uplink resources, one or more downlink resources of the plurality of downlink resources, or combinations thereof (Paragraph [0083-0085 and 0119-0125] Here, if the ON duration has 2 ms in length (two subframes), semi persistent subframes #0 and #1 would be the ON duration to minimize the resource consumption amount in the semi persistent subframes within the ON duration. In this case, the DRX ON duration setup unit 204 sets the semi persistent subframes #0 and #1 as the DRX ON duration of the user equipment 100. For the semi persistent subframes assigned as the DRX ON duration for a certain user equipment 100, downlink data is transmitted in downlink radio resources assigned to the certain user equipment in accordance with the semi persistent scheduling, which may increase the resource consumption amount. Thus, in the case where the DRX ON duration is set for the user equipments 100 within a cell sequentially to minimize the resource consumption amount of the semi persistent subframes within the ON duration, the DRX ON duration would be set to make the respective resource consumption amounts of the semi persistent subframes even; The DRX ON duration setup unit 204 may set the DRX ON duration based on amounts of resources consumed for uplinks and downlinks. In this case, the RB consumption amount calculation unit 202 may calculate the amounts of resources consumed for uplinks and downlinks. Alternatively, the DRX ON duration setup unit 204 may set the DRX ON duration based on the number of user equipments in the DRX ON duration for each subframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld in view of Phuyal with the teachings of Ishii. Ishii discloses techniques for reducing interference and battery consumption. Further the processing load of the base station in specific timing, duplication of intermittent reception in the receiving area, gap period and collision by resending can be reduced (Ishii Abstract; Paragraph [0020-0028, 0034 and 0083]).

Regarding Claim 14, Holfeld in view of Phuyal and Ishii disclose the method of Claim 13. Holfeld in view of Phuyal and Ishii further disclose wherein the ON portion of the ON-OFF duty cycle spans a first set of slots, and wherein an OFF portion of the ON-OFF duty cycle spans a second set of slots corresponding to a remaining number of slots of the multiple time intervals that are outside of the first set of slots (Ishii Paragraph [0083-0085 and 0117-0125] The resource consumption amount for each subframe at a predefined cycle is calculated; In mobile communication systems, the DRX control (discontinuous reception control) is conducted for battery saving of the user equipment 100. In the case where there is no data to be communicated or the case where the data to be communicated can be transmitted in only resources assigned in accordance with the semi persistent scheduling, the DRX control is enabled. In the DRX control, communications are made between the base station apparatus 200 and the user equipment 100 through division into a reception duration (ON duration or reception duration in the DRX) for enabling a signal to be received from the base station apparatus 200 and a non-reception duration (OFF duration or non-reception duration in the DRX) for disabling a signal to be received from the base station apparatus 200. The user equipment 100 does not have to transmit uplink signals or receive downlink signals in the OFF duration, which can reduce power consumption).

Regarding Claim 24, Holfeld in view of Phuyal disclose the apparatus of Claim 23. Holfeld in view of Phuyal fail to disclose wherein the semi-persistent scheduling configuration further includes an ON-OFF duty cycle that spans a plurality of the multiple time intervals, an ON portion of the ON-OFF duty cycle comprising one or more uplink resources of the plurality of uplink resources, one or more downlink resources of the plurality of downlink resources, or combinations thereof.
However, Ishii teaches wherein the semi-persistent scheduling configuration further includes an ON-OFF duty cycle that spans a plurality of the multiple time intervals, an ON portion of the ON-OFF duty cycle comprising one or more uplink resources of the plurality of uplink resources, one or more downlink resources of the plurality of downlink resources, or combinations thereof (Paragraph [0083-0085 and 0119-0125] Here, if the ON duration has 2 ms in length (two subframes), semi persistent subframes #0 and #1 would be the ON duration to minimize the resource consumption amount in the semi persistent subframes within the ON duration. In this case, the DRX ON duration setup unit 204 sets the semi persistent subframes #0 and #1 as the DRX ON duration of the user equipment 100. For the semi persistent subframes assigned as the DRX ON duration for a certain user equipment 100, downlink data is transmitted in downlink radio resources assigned to the certain user equipment in accordance with the semi persistent scheduling, which may increase the resource consumption amount. Thus, in the case where the DRX ON duration is set for the user equipments 100 within a cell sequentially to minimize the resource consumption amount of the semi persistent subframes within the ON duration, the DRX ON duration would be set to make the respective resource consumption amounts of the semi persistent subframes even; The DRX ON duration setup unit 204 may set the DRX ON duration based on amounts of resources consumed for uplinks and downlinks. In this case, the RB consumption amount calculation unit 202 may calculate the amounts of resources consumed for uplinks and downlinks. Alternatively, the DRX ON duration setup unit 204 may set the DRX ON duration based on the number of user equipments in the DRX ON duration for each subframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld in view of Phuyal with the teachings of Ishii. Ishii discloses techniques for reducing interference and battery consumption. Further the processing load of the base station in specific timing, duplication of intermittent reception in the receiving area, gap period and collision by resending can be reduced (Ishii Abstract; Paragraph [0020-0028, 0034 and 0083]).

Regarding Claim 25, Holfeld in view of Phuyal and Ishii disclose the apparatus of Claim 24. Holfeld in view of Phuyal and Ishii further disclose wherein the ON portion of the ON-OFF duty cycle spans a first set of slots, and wherein an OFF portion of the ON-OFF duty cycle spans a second set of slots corresponding to a remaining number of slots of the multiple time intervals that are outside of the first set of slots (Ishii Paragraph [0083-0085 and 0117-0125] The resource consumption amount for each subframe at a predefined cycle is calculated; In mobile communication systems, the DRX control (discontinuous reception control) is conducted for battery saving of the user equipment 100. In the case where there is no data to be communicated or the case where the data to be communicated can be transmitted in only resources assigned in accordance with the semi persistent scheduling, the DRX control is enabled. In the DRX control, communications are made between the base station apparatus 200 and the user equipment 100 through division into a reception duration (ON duration or reception duration in the DRX) for enabling a signal to be received from the base station apparatus 200 and a non-reception duration (OFF duration or non-reception duration in the DRX) for disabling a signal to be received from the base station apparatus 200. The user equipment 100 does not have to transmit uplink signals or receive downlink signals in the OFF duration, which can reduce power consumption).


Regarding Claim 29, Holfeld in view of Phuyal disclose the apparatus of Claim 28. Holfeld in view of Phuyal fail to disclose wherein the semi-persistent scheduling configuration further includes an ON-OFF duty cycle that spans a plurality of the multiple time intervals, an ON portion of the ON-OFF duty cycle comprising one or more uplink resources of the plurality of uplink resources, one or more downlink resources of the plurality of downlink resources, or combinations thereof.
However, Ishii teaches wherein the semi-persistent scheduling configuration further includes an ON-OFF duty cycle that spans a plurality of the multiple time intervals, an ON portion of the ON-OFF duty cycle comprising one or more uplink resources of the plurality of uplink resources, one or more downlink resources of the plurality of downlink resources, or combinations thereof (Paragraph [0083-0085 and 0119-0125] Here, if the ON duration has 2 ms in length (two subframes), semi persistent subframes #0 and #1 would be the ON duration to minimize the resource consumption amount in the semi persistent subframes within the ON duration. In this case, the DRX ON duration setup unit 204 sets the semi persistent subframes #0 and #1 as the DRX ON duration of the user equipment 100. For the semi persistent subframes assigned as the DRX ON duration for a certain user equipment 100, downlink data is transmitted in downlink radio resources assigned to the certain user equipment in accordance with the semi persistent scheduling, which may increase the resource consumption amount. Thus, in the case where the DRX ON duration is set for the user equipments 100 within a cell sequentially to minimize the resource consumption amount of the semi persistent subframes within the ON duration, the DRX ON duration would be set to make the respective resource consumption amounts of the semi persistent subframes even; The DRX ON duration setup unit 204 may set the DRX ON duration based on amounts of resources consumed for uplinks and downlinks. In this case, the RB consumption amount calculation unit 202 may calculate the amounts of resources consumed for uplinks and downlinks. Alternatively, the DRX ON duration setup unit 204 may set the DRX ON duration based on the number of user equipments in the DRX ON duration for each subframe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld in view of Phuyal with the teachings of Ishii. Ishii discloses techniques for reducing interference and battery consumption. Further the processing load of the base station in specific timing, duplication of intermittent reception in the receiving area, gap period and collision by resending can be reduced (Ishii Abstract; Paragraph [0020-0028, 0034 and 0083]).

Claims 4, 7-9, 15, 18-20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Holfeld in view of Phuyal as applied to claim 1 above, and further in view of Quan et al. EP 3 038 398, cited in the IDS, hereinafter Quan.

Regarding Claim 4, Holfeld in view of Phuyal disclose the method of Claim 1. Holfeld in view of Phuyal disclose semi-persistent scheduling configurations including multiple interval (Holfeld Abstract; Paragraph [0131-0133]; Phuyal Paragraph [0002, 0025, 0028 and 0036]) but may not specifically disclose wherein the semi-persistent scheduling configuration further includes aggregation information for the multiple time intervals that indicates that the plurality of downlink resources and the plurality of uplink resources within each of the multiple time intervals repeats during a configured time period.
However, Quan more specifically teaches wherein the semi-persistent scheduling configuration further includes aggregation information for the multiple time intervals that indicates that the plurality of downlink resources and the plurality of uplink resources within each of the multiple time intervals repeats during a configured time period (Paragraph [0288-0291] The SPS control instruction may indicate one piece or a combination of multiples pieces of information such as a physical resource used by the UE for performing SPS transmission, a modulation and coding scheme and an SPS transmission moment. Generally, downlink scheduling command transmission and downlink data transmission are performed in a same subframe, that is, a downlink SPS activation instruction can activate downlink SPS transmission in a subframe that transmits the SPS activation instruction, and subsequently, the SPS transmission may be performed periodically. Using uplink as an example, the SPS activation instruction can be transmitted only in a downlink subframe that can schedule a corresponding uplink subframe, and generally, uplink scheduling command transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld in view of Phuyal with the teachings of Quan. Quan provides a solution which enables performing the semi-persistent scheduling transmission on the sub-frames in the fixed sub-frame set with the uplink and downlink attributes being same along semi-persistent scheduling transmission direction with no delay and without being affected by flexible sub-frames during dynamic configuration of a TDD uplink and downlink proportion for a user equipment (Quan Abstract; Paragraph [0001-0006]).

Regarding Claim 7. Holfeld in view of Phuyal disclose the method of Claim 1. Holfeld in view of Phuyal disclose semi-persistent scheduling configurations including multiple intervals (Holfeld Abstract; Paragraph [0131-0133]; Phuyal Paragraph [0002, 0025, 0028 and 0036]) but may not specifically disclose wherein each of the multiple time intervals correspond to scheduled traffic windows, and wherein each slot of the multiple slots is scheduled by a resource allocation indicating uplink resources, downlink resources, or that no resources are allocated within the slot.
However, Quan more specifically teaches wherein each of the multiple time intervals correspond to scheduled traffic windows, and wherein each slot of the multiple slots is scheduled by a resource allocation indicating uplink resources, downlink resources, or that no resources are allocated within the slot (Paragraph [0002, 0080 and 0291] SPS is a semi-persistent scheduling mechanism, and a main method is setting one set of SPS related parameters for a UE by using an RRC message, where, using uplink SPS as an example, configured parameters may include an SPS period, an implicit release condition for the uplink SPS, and the like; and using downlink SPS as an example, configured parameters may include parameters such as an SPS period, an uplink feedback resource corresponding to downlink SPS transmission, and an HARQ process quantity reserved for the SPS. Then, an SPS transmission resource is activated by using an SPS activation command, and the UE periodically uses the SPS transmission resource according to the SPS activation command, to perform SPS transmission. An SPS activation instruction of each subframe can be transmitted only in a downlink sub frame that can schedule the sub frame. Generally, downlink scheduling command transmission and downlink data transmission are performed in a same subframe, that is, a downlink SPS activation instruction can activate downlink SPS transmission in a subframe that transmits the SPS activation instruction, and subsequently, the SPS transmission may be performed periodically. Using uplink as an example, the SPS activation instruction can be transmitted only in a downlink subframe that can schedule a corresponding uplink subframe, and generally, uplink scheduling command transmission is performed in K subframes before uplink data transmission, where a value of K varies with different TDD uplink and downlink proportion configurations, for example, K may be 4, 6, or the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld in view of Phuyal with the teachings of Quan. Quan provides a solution which enables performing the semi-persistent scheduling transmission on the sub-frames in the fixed sub-frame set with the uplink and downlink attributes being same along semi-persistent scheduling transmission direction with no delay and without being affected by flexible sub-frames during dynamic configuration of a TDD uplink and downlink proportion for a user equipment (Quan Abstract; Paragraph [0001-0006]).

Regarding Claim 8, Holfeld in view of Phuyal and Quan disclose the method of Claim 7. Holfeld in view of Phuyal and Quan further disclose wherein one or more of the multiple slots includes an unspecified resource allocation configured for subsequent scheduling (Phuyal Paragraph [0002, 0025, 0028 and 0036]; Quan Paragraph [0294] When data transmission has been completed in a subframe, a resource allocated by using the SPS activation instruction may be released by receiving an SPS scheduling instruction, to be used for subsequent data scheduling, so as to avoid a waste of the resource. In this case, when the SPS scheduling instruction acquired by the acquiring module 31 is used for indicating SPS release, the SPS scheduling instruction may be referred to as an SPS release instruction).

Regarding Claim 9, Holfeld in view of Phuyal and Quan disclose the method of Claim 8. Holfeld in view of Phuyal and Quan further disclose wherein the one or more of the multiple slots that include the unspecified resource allocation are available for retransmissions (Phuyal Paragraph [0002, 0025, 0028 and 0036]; Quan Paragraph [0155-0157 and 0294] For example, it is assumed that the second reference uplink and downlink proportion configuration is 1, the period C of the uplink SPS is 10 ms, the time Q at which the uplink SPS transmission is activated is the subframe 2, it starts from the 0th radio frame by default, that is, S is 0, and the offset V of the subframe 2 in the TDD uplink and downlink proportion configuration 1 is 1, according to the foregoing formula 1, it may be calculated that, for the SPS transmission, starting from the activation time, times at which all transmissions are performed are: 2, 13, 22, 33, .... While, times at which retransmitted data that appears after all transmission failures is sent are separately: 12, 23, 32, 43, .... In this way, a conflict between the retransmitted data and newly transmitted data is avoided in a same TTI).

Regarding Claim 15, Holfeld in view of Phuyal disclose the method of Claim 12. Holfeld in view of Phuyal disclose semi-persistent scheduling configurations including multiple interval (Holfeld Abstract; Paragraph [0131-0133]; Phuyal Paragraph [0002, 0025, 0028 and 0036]) but may not specifically disclose wherein the semi-persistent scheduling configuration further includes aggregation information for the multiple time intervals that indicates that the plurality of downlink resources and uplink resources within each of the multiple time intervals repeats during a configured time period.
However, Quan more specifically teaches wherein the semi-persistent scheduling configuration further includes aggregation information for the multiple time intervals that indicates that the plurality of downlink resources and uplink resources within each of the multiple time intervals repeats during a configured time period (Paragraph [0288-0291] The SPS control instruction may indicate one piece or a combination of multiples pieces of information such as a physical resource used by the UE for performing SPS transmission, a modulation and coding scheme and an SPS transmission moment. Generally, downlink scheduling command transmission and downlink data transmission are performed in a same subframe, that is, a downlink SPS activation instruction can activate downlink SPS transmission in a subframe that transmits the SPS activation instruction, and subsequently, the SPS transmission may be performed periodically. Using uplink as an example, the SPS activation instruction can be transmitted only in a downlink subframe that can schedule a corresponding uplink subframe, and generally, uplink scheduling command transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld in view of Phuyal with the teachings of Quan. Quan provides a solution which enables performing the semi-persistent scheduling transmission on the sub-frames in the fixed sub-frame set with the uplink and downlink attributes being same along semi-persistent scheduling transmission direction with no delay and without being affected by flexible sub-frames during dynamic configuration of a TDD uplink and downlink proportion for a user equipment (Quan Abstract; Paragraph [0001-0006]).

Regarding Claim 18, Holfeld in view of Phuyal disclose the method of Claim 12. Holfeld in view of Phuyal disclose semi-persistent scheduling configurations including multiple interval (Holfeld Abstract; Paragraph [0131-0133]; Phuyal Paragraph [0002, 0025, 0028 and 0036]) but may not specifically disclose wherein each of the multiple time intervals correspond to scheduled traffic windows, and wherein each slot of the multiple slots is scheduled by a resource allocation indicating uplink resources, downlink resources, or that no resources are allocated within the slot.
However, Quan more specifically teaches wherein each of the multiple time intervals correspond to scheduled traffic windows, and wherein each slot of the multiple slots is scheduled by a resource allocation indicating uplink resources, downlink resources, or that no resources are allocated within the slot (Paragraph [0002, 0080 and 0291] SPS is a semi-persistent scheduling mechanism, and a main method is setting one set of SPS related parameters for a UE by using an RRC message, where, using uplink SPS as an example, configured parameters may include an SPS period, an implicit release condition for the uplink SPS, and the like; and using downlink SPS as an example, configured parameters may include parameters such as an SPS period, an uplink feedback resource corresponding to downlink SPS transmission, and an HARQ process quantity reserved for the SPS. Then, an SPS transmission resource is activated by using an SPS activation command, and the UE periodically uses the SPS transmission resource according to the SPS activation command, to perform SPS transmission. An SPS activation instruction of each subframe can be transmitted only in a downlink sub frame that can schedule the sub frame. Generally, downlink scheduling command transmission and downlink data transmission are performed in a same subframe, that is, a downlink SPS activation instruction can activate downlink SPS transmission in a subframe that transmits the SPS activation instruction, and subsequently, the SPS transmission may be performed periodically. Using uplink as an example, the SPS activation instruction can be transmitted only in a downlink subframe that can schedule a corresponding uplink subframe, and generally, uplink scheduling command transmission is performed in K subframes before uplink data transmission, where a value of K varies with different TDD uplink and downlink proportion configurations, for example, K may be 4, 6, or the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld in view of Phuyal with the teachings of Quan. Quan provides a solution which enables performing the semi-persistent scheduling transmission on the sub-frames in the fixed sub-frame set with the uplink and downlink attributes being same along semi-persistent scheduling transmission direction with no delay and without being affected by flexible sub-frames during dynamic configuration of a TDD uplink and downlink proportion for a user equipment (Quan Abstract; Paragraph [0001-0006]).

Regarding Claim 19, Holfeld in view of Phuyal and Quan disclose the method of Claim 18. Holfeld in view of Phuyal and Quan further disclose wherein one or more of the multiple slots includes an unspecified resource allocation configured for subsequent scheduling (Phuyal Paragraph [0002, 0025, 0028 and 0036]; Quan Paragraph [0294] When data transmission has been completed in a subframe, a resource allocated by using the SPS activation instruction may be released by receiving an SPS scheduling instruction, to be used for subsequent data scheduling, so as to avoid a waste of the resource. In this case, when the SPS scheduling instruction acquired by the acquiring module 31 is used for indicating SPS release, the SPS scheduling instruction may be referred to as an SPS release instruction).

Regarding Claim 20, Holfeld in view of Phuyal and Quan disclose the method of Claim 19. Holfeld in view of Phuyal and Quan further disclose wherein the one or more of the multiple slots that include the unspecified resource allocation are available for retransmissions (Phuyal Paragraph [0002, 0025, 0028 and 0036]; Quan Paragraph [0155-0157 and 0294] For example, it is assumed that the second reference uplink and downlink proportion configuration is 1, the period C of the uplink SPS is 10 ms, the time Q at which the uplink SPS transmission is activated is the subframe 2, it starts from the 0th radio frame by default, that is, S is 0, and the offset V of the subframe 2 in the TDD uplink and downlink proportion configuration 1 is 1, according to the foregoing formula 1, it may be calculated that, for the SPS transmission, starting from the activation time, times at which all transmissions are performed are: 2, 13, 22, 33, .... While, times at which retransmitted data that appears after all transmission failures is sent are separately: 12, 23, 32, 43, .... In this way, a conflict between the retransmitted data and newly transmitted data is avoided in a same TTI).  
 
Regarding Claim 27, Holfeld in view of Phuyal disclose the apparatus of Claim 23. Holfeld in view of Phuyal disclose semi-persistent scheduling configurations including multiple interval (Holfeld Abstract; Paragraph [0131-0133]; Phuyal Paragraph [0002, 0025, 0028 and 0036]) but may not specifically disclose wherein each of the multiple time intervals correspond to scheduled traffic windows, and wherein each slot of the multiple slots is scheduled by a resource allocation indicating uplink resources, downlink resources, or that no resources are allocated within the slot.
However, Quan more specifically teaches wherein each of the multiple time intervals correspond to scheduled traffic windows, and wherein each slot of the multiple slots is scheduled by a resource allocation indicating uplink resources, downlink resources, or that no resources are allocated within the slot (Paragraph [0002, 0080 and 0291] SPS is a semi-persistent scheduling mechanism, and a main method is setting one set of SPS related parameters for a UE by using an RRC message, where, using uplink SPS as an example, configured parameters may include an SPS period, an implicit release condition for the uplink SPS, and the like; and using downlink SPS as an example, configured parameters may include parameters such as an SPS period, an uplink feedback resource corresponding to downlink SPS transmission, and an HARQ process quantity reserved for the SPS. Then, an SPS transmission resource is activated by using an SPS activation command, and the UE periodically uses the SPS transmission resource according to the SPS activation command, to perform SPS transmission. An SPS activation instruction of each subframe can be transmitted only in a downlink sub frame that can schedule the sub frame. Generally, downlink scheduling command transmission and downlink data transmission are performed in a same subframe, that is, a downlink SPS activation instruction can activate downlink SPS transmission in a subframe that transmits the SPS activation instruction, and subsequently, the SPS transmission may be performed periodically. Using uplink as an example, the SPS activation instruction can be transmitted only in a downlink subframe that can schedule a corresponding uplink subframe, and generally, uplink scheduling command transmission is performed in K subframes before uplink data transmission, where a value of K varies with different TDD uplink and downlink proportion configurations, for example, K may be 4, 6, or the like).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld in view of Phuyal with the teachings of Quan. Quan provides a solution which enables performing the semi-persistent scheduling transmission on the sub-frames in the fixed sub-frame set with the uplink and downlink attributes being same along semi-persistent scheduling transmission direction with no delay and without being affected by flexible sub-frames during dynamic configuration of a TDD uplink and downlink proportion for a user equipment (Quan Abstract; Paragraph [0001-0006]).

Claims 10, 11, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Holfeld in view of Phuyal as applied to claim 1 above, and further in view of Guo et al. U.S. Patent Application Publication 2017/0265167, hereinafter Guo.

Regarding Claim 10, Holfeld in view of Phuyal disclose the method of Claim 1. Holfeld in view of Phuyal disclose devices including sensor devices but fail to disclose wherein the plurality of uplink resources are used at least in part for transmission of sensor data in a factory automation network and the plurality of downlink resources are used at least in part for transmission of command information in the factory automation network.
However, Guo more specifically teaches wherein the plurality of uplink resources are used at least in part for transmission of sensor data in a factory automation network and the plurality of downlink resources are used at least in part for transmission of command information in the factory automation network (Figure 8-12; Paragraph [0042-0076] Factory automation network with a plurality of sensor devices transmitting uplink and downlink data as well as command information including semi-persistent scheduling for the sensor devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld in view of Phuyal with the teachings of Guo. Guo provides a solution which enhances the positioning accuracy and reliability, and ensures transmitting the instruction at the accurate time (Guo Abstract; Paragraph [0002-0005, 0041 and 0076]).

Regarding Claim 11, Holfeld in view of Phuyal disclose the method of Claim 1. Holfeld in view of Phuyal disclose devices including sensor devices but fail to disclose wherein the plurality of uplink resources and the plurality of downlink resources are used for transmission of control information in a factory automation network.
However, Guo more specifically teaches wherein the plurality of uplink resources and the plurality of downlink resources are used for transmission of control information in a factory automation network (Figure 8-12; Paragraph [0042-0076] Factory automation network with a plurality of sensor devices transmitting uplink and downlink data as well as command information including semi-persistent scheduling for the sensor devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld in view of Phuyal with the teachings of Guo. Guo provides a solution which enhances the positioning accuracy and reliability, and ensures transmitting the instruction at the accurate time (Guo Abstract; Paragraph [0002-0005, 0041 and 0076]).

Regarding Claim 21, Holfeld in view of Phuyal disclose the method of Claim 12. Holfeld in view of Phuyal disclose devices including sensor devices but fail to disclose wherein the plurality of uplink resources are used at least in part for transmission of sensor data in a factory automation network and the plurality of downlink resources are used at least in part for transmission of command information in the factory automation network.
However, Guo more specifically teaches wherein the plurality of uplink resources are used at least in part for transmission of sensor data in a factory automation network and the plurality of downlink resources are used at least in part for transmission of command information in the factory automation network (Figure 8-12; Paragraph [0042-0076] Factory automation network with a plurality of sensor devices transmitting uplink and downlink data as well as command information including semi-persistent scheduling for the sensor devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld in view of Phuyal with the teachings of Guo. Guo provides a solution which enhances the positioning accuracy and reliability, and ensures transmitting the instruction at the accurate time (Guo Abstract; Paragraph [0002-0005, 0041 and 0076]).

Regarding Claim 22, Holfeld in view of Phuyal disclose the method of Claim 12. Holfeld in view of Phuyal disclose devices including sensor devices but fail to disclose wherein the plurality of uplink resources and the plurality of downlink resources are used for transmission of control information in a factory automation network.
However, Guo more specifically teaches wherein the plurality of uplink resources and the plurality of downlink resources are used for transmission of control information in a factory automation network (Figure 8-12; Paragraph [0042-0076] Factory automation network with a plurality of sensor devices transmitting uplink and downlink data as well as command information including semi-persistent scheduling for the sensor devices).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holfeld in view of Phuyal with the teachings of Guo. Guo provides a solution which enhances the positioning accuracy and reliability, and ensures transmitting the instruction at the accurate time (Guo Abstract; Paragraph [0002-0005, 0041 and 0076]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414